Exhibit 10.1

AMENDMENT NO. 4 TO CREDIT AGREEMENT

This Amendment No. 4 to Credit Agreement (“Amendment”) is made as of July 21,
2014 (“Fourth Amendment Effective Date”) among MANITEX INTERNATIONAL, INC., a
Michigan corporation, MANITEX, INC., a Texas corporation, MANITEX SABRE, INC., a
Michigan corporation, BADGER EQUIPMENT COMPANY, a Minnesota corporation, and
MANITEX LOAD KING, INC., a Michigan corporation (each, individually a “US
Borrower,” and collectively the “US Borrowers”) and MANITEX LIFTKING, ULC, an
Alberta company (the “Canadian Borrower” and, together with the US Borrowers,
the “Borrowers” and each individually, a “Borrower”) and COMERICA BANK, a Texas
banking association (in its individual capacity, “Comerica”), as US Agent, US
Swing Line Lender, a US Issuing Lender and a US Lender, COMERICA BANK, a Texas
banking association and authorized foreign bank under the Bank Act (Canada),
through its Toronto branch (in its individual capacity, “Comerica Canada”) as
Canadian Agent, Canadian Swing Line Lender, Canadian Issuing Lender and a
Canadian Lender, FIFTH THIRD BANK, an Ohio banking corporation, as a US Lender,
and HSBC BANK USA, N.A., a national banking association, as a US Lender
(Canadian Lender, Canadian Swing Line Lender, US Lenders and US Swing Line
Lender are sometimes referred to herein collectively as the “Lenders”).

PRELIMINARY STATEMENT

The Borrowers, US Agent, Canadian Agent and the Lenders entered into a Credit
Agreement dated August 19, 2013, as amended by that First Amendment to Credit
Agreement dated as of October 15, 2013, that Second Amendment to Credit
Agreement dated as of November 26, 2013 and that Third Amendment to Credit
Agreement dated as of April 22, 2014 (as amended the “Credit Agreement”)
providing terms and conditions governing certain loans and other credit
accommodations extended by the US Agent, Canadian Agent and Lenders to Borrowers
(“Obligations”).

Borrowers, US Agent, Canadian Agent and the Lenders have agreed to amend the
terms of the Credit Agreement as provided in this Amendment.

AGREEMENT

1. Defined Terms. In this Amendment, capitalized terms used without separate
definition shall have the meanings given them in the Credit Agreement.

2. Amendment.

(a) The following terms and their respective definitions are hereby added to
Section 1.1 of the Credit Agreement in their respective alphabetical order:

“Credit Facilities” shall mean the Canadian Revolving Credit, the US Revolving
Credit and the Incremental Term Loan.

“Eligible Insured Accounts” means, an Account owing to a Canadian Borrowing Base
Obligor, which satisfies all of the requirements for an Eligible Account and the
payment of which has been insured by Export Development Canada (or such other
receivables insurer as is approved by Canadian Agent in its discretion), with
not less than 90% of the amount of such Account covered by such insurance, with
Canadian Agent named as beneficiary thereunder or proceeds of which shall be
assigned to Canadian Agent, and a copy of the policy under which such insurance
is provided having been provided to and approved by Agent.



--------------------------------------------------------------------------------

“Incremental Term Loan” shall mean the term loan, with a maturity date of five
years from the date of advance of the Incremental Term Loan, in the maximum
aggregate amount of the Term Loan Incremental Amount, provided to the US
Borrowers by the Incremental Term Loan Lenders in accordance with Section 4.1
hereof.

“Incremental Term Loan Lender” is defined in Section 4.1 hereof.

“PM Group Acquisition” shall mean the acquisition of PM Group s.p.a. and Oil &
Steel s.p.a by Parent as outlined in the offer letter dated April 18, 2014.

“PM Group Acquisition Agreements” shall mean the final fully executed purchase
agreement, schedules, exhibits, agreements and related documents to be entered
into by and among Parent and PM Group s.p.a. and Oil & Steel s.p.a. documenting
the PM Group Acquisition.

“Request for Incremental Term Loan” is defined in Section 4.1 hereof.

“Term Loan Incremental Amount” shall mean Twenty Five Million and 00/100 US
Dollars (US$25,000,000.00).

(b) The definition of “Canadian Borrowing Base” in Section 1.1 of the Credit
Agreement is hereby amended and restated in its entirety as follows:

“Canadian Borrowing Base shall mean, as of any date of determination thereof,
without duplication, an amount equal to the sum of:

(a) ninety percent (90%) of Canadian Borrowing Base Obligors’ Eligible Insured
Accounts; plus

(b) plus eighty-five percent (85%) of Canadian Borrowing Base Obligors’ Eligible
Accounts; plus

(c) eighty-five percent (85%) of Canadian Borrowing Base Obligors’ Eligible
Government Accounts; plus

(d) the sum of (x) 50% of Canadian Borrowing Base Obligors’ Eligible Inventory
(excluding work-in-process Eligible Inventory); plus (y) the lesser of (i) 30%
of Canadian Borrowing Base Obligors’ work-in-process Eligible Inventory which is
properly classified under GAAP as work-in-process inventory, or (ii) the
Canadian WIP Cap; provided, however, the sum of amounts determined under
(x) plus the amount determined under (y) shall not exceed the Canadian Inventory
Cap; minus

(e) Priority Payables;

provided that (x) the Canadian Borrowing Base shall be determined on the basis
of the most current Canadian Borrowing Base Certificate required or permitted to
be submitted hereunder, and (y) any reserves or other adjustments established by
the Canadian Agent or the Majority Canadian Revolving Credit Lenders on the
basis of any

 

- 2 -



--------------------------------------------------------------------------------

subsequent collateral audits conducted hereunder, all in accordance with
ordinary and customary asset-based lending standards, as reasonably determined
by the Canadian Agent and the Majority Canadian Revolving Credit Lenders. For
greater certainty, Canadian Borrowing Base Obligors’ Eligible Accounts and
Eligible Inventory shall not include inventory financed pursuant to the
Specialized Equipment Export Facility and accounts derived therefrom and
provided, further such inventory financed by the Specialized Equipment Export
Facility and accounts derived therefrom shall be detailed in a schedule to the
Canadian Borrowing Base Certificate.”

(c) Section 4 of the Credit Agreement is hereby amended by deleting
“Intentionally Omitted” and inserting the following new Section 4.1:

“4.1 Optional Incremental Term Loan. The US Borrowers may request an Incremental
Term Loan in an aggregate amount not to exceed the Term Loan Incremental Amount,
subject to the satisfaction concurrently with, or prior to the date of such
request, of the following terms and conditions:

(a) the US Borrowers shall have delivered to the US Agent a written request for
an Incremental Term Loan, specifying the amount of the requested Incremental
Term Loan (a “Request for Incremental Term Loan”);

(b) within three (3) Business Days after the US Agent’s receipt of the Request
for Incremental Term Loan, the US Agent shall inform each Lender of the request
and shall seek commitments for the amount of the Incremental Term Loan from
existing Lenders (each Lender participating in the Incremental Term Loan, an
“Incremental Term Loan Lender”) and each such Incremental Term Loan Lender shall
notify the US Agent in writing, no later than five (5) Business Days after
receipt of the US Agent’s notice, of such Lender’s applicable commitment to such
Incremental Term Loan; if the US Agent shall not have received a written
commitment from a Lender within such time period, such Lender shall be deemed to
have elected not to participate in the Incremental Term Loan. If any one or more
Lenders shall elect not to commit to fund the Incremental Term Loan, then the US
Agent may offer that portion of the uncommitted Incremental Term Loan hereunder
to any other Person meeting the requirements of Section 13.9 hereof (the “New
Term Loan Lender(s)”);

(c) the outstanding principal and accrued interest and fees in respect of the
Incremental Term Loan shall share ratably in the benefits of this Agreement and
the other Loan Documents with the US Revolving Credit and the accrued interest
and fees in respect thereof and the Incremental Term Loan Lenders and New Term
Loan Lenders shall be included as Lenders in any determination of the Majority
US Lenders in accordance with each such Lender’s aggregate participation in the
Credit Facilities;

(d) installment payments, each year over a five year term, shall be twenty
percent (20%) of the original principal amount of the Incremental Term Loan,
payable quarterly in arrears on the first day of each January, April, July and
October, commencing January 1, 2015. Interest on the Incremental Term Loan shall
be consistent with the pricing set forth for the Term Loan in Annex I
(Applicable Margin Grid) to the this Agreement as of August 19, 2013. The
Applicable Margin effective on the closing date of the Incremental Term Loan,
which will be applicable to all outstanding loans, will be determined based upon
the proforma calculation of the Consolidated Total Debt and the Consolidated
Adjusted EBITDA calculation from the most recently delivered Covenant Compliance
Report and all such terms shall be set forth in an amendment to this Agreement
to be effective on the date of funding of the Incremental Term Loan;

 

- 3 -



--------------------------------------------------------------------------------

(e) the US Borrowers shall have paid to the US Agent for distribution to the
Incremental Term Loan Lenders, and as applicable the New Term Loan Lenders, all
fees as detailed in the fee letter dated June 2014 between Agent and Parent;

(f) if requested, the US Borrowers shall have executed and delivered to the US
Agent new term loan notes payable to each of the Incremental Term Loan Lenders
and as applicable New Term Loan Lenders, in the face amount of each such
Lender’s percentage of the Incremental Term Loan dated as of the effective date
of the advance (with appropriate insertions relevant to such Notes and
acceptable to such Lenders);

(g) prior to the date the increased commitment becomes available, the US
Borrowers shall have delivered to the US Agent, in each case dated as of the
date of the applicable Incremental Term Loan, a certificate signed by a
Responsible Officer of each US Borrower (i) certifying and attaching the
resolutions adopted by each US Borrower approving or consenting to such
Incremental Term Loan, and (ii) certifying that, before and after giving effect
to such Incremental Term Loan, (A) the representations and warranties contained
in this Agreement and the other Loan Documents are true and correct in all
material respects on and as of the date such increase becomes available, except
to the extent that such representations and warranties specifically refer to an
earlier date, in which case they are true and correct in all material respects
as of such earlier date, (B) (1) the US Borrowers Consolidated Total Debt to
Consolidated Adjusted EBITDA Ratio as in effect on the date of consummation of
the PM Group Acquisition is less than or equal to 3.75 to 1.00, (2) the US
Borrowers Senior Secured First Lien Debt to Consolidated Adjusted EBITDA Ratio
as in effect on the date of consummation of the PM Group Acquisition is less
than or equal to 3.00 to 1.00, the calculations in this phrase B shall utilize
the proforma debt calculation however the Adjusted EBITDA shall be based upon
the most recently delivered Covenant Compliance Report, and (C) no Default or
Event of Default shall have occurred and be continuing;

(h) the proceeds of such Incremental Term Loan may only be utilized for the PM
Group Acquisition, which acquisition must close on or before November 15, 2014;

(i) on or before October 31, 2014, the US Agent shall have received and
satisfactorily reviewed the PM Group Acquisition Agreements;

(j) the US Agent shall have received on or before November 15, 2014,
satisfactory evidence showing that immediately prior to and immediately after
the date the PM Group Acquisition is consummated (and taking into account any
Advances to US Borrowers or US Letters of Credit to be made or issued, as the
case may be, in connection with the PM Group Acquisition), the Unused US
Revolving Credit Availability will be at least US$5,000,000; and

(k) such amendments, acknowledgments, consents, documents, instruments, any
registrations, if any, shall have been executed and delivered and/or obtained by
the Borrowers as required by the Agents, in their reasonable discretion.”

 

- 4 -



--------------------------------------------------------------------------------

(d) The following paragraph (c) is hereby added to Section 7.1 of the Credit
Agreement immediately following the existing paragraph (b):

“(c) together with the quarterly reports described in paragraph (b) of this
Section 7.1, commencing with the fiscal quarter ending September 30, 2014,
Parent shall provide detailed financial statement schedules, in form and
substance satisfactory to Agent, which shall include separate schedules for:
(i) the consolidated financial statements of the Parent and its North American
Subsidiaries which statement shall include profit and loss statements, balance
sheets and statements of cash flow of all Subsidiaries of Parent which are
formed and existing in North America, and (ii) the consolidated financial
statements Parent including all foreign and domestic Subsidiaries of Parent;”

(e) Paragraph (b) of Section 7.2 (Certificates; Other Information) of the Credit
Agreement is hereby amended and restated in its entirety as follows:

“(b) (i) Within thirty (30) days after and as of the most recent month-end or
more frequently as reasonably requested by the US Agent or the Majority US
Revolving Credit Lenders, a US Borrowing Base Certificate executed by a
Responsible Officer of the US Borrowers; and (ii) within thirty (30) days after
and as of the most recent month-end or more frequently as reasonably requested
by the Canadian Agent or the Majority Canadian Revolving Credit Lenders, a
Canadian Borrowing Base Certificate executed by a Responsible Officer of the
Canadian Borrower;”

(f) Paragraph (e) of Section 7.2 (Certificates; Other Information) of the Credit
Agreement is hereby amended and restated in its entirety as follows:

“(e ) (i) Within thirty (30) days after and as of the end of each month,
including the last month of each Fiscal Year, or more frequently as requested by
the US Agent or the Majority US Revolving Credit Lenders, (1) the monthly aging
of the accounts receivable and accounts payable of the US Borrowing Base
Obligors, and (2) an Inventory report of the US Borrowing Base Obligors; and
(ii) within thirty (30) days after and as of the end of each month, including
the last month of each Fiscal Year, or more frequently as requested by the
Canadian Agent or the Majority Canadian Revolving Credit Lenders, (i) the
monthly aging of the accounts receivable and accounts payable of the Canadian
Borrowing Base Obligors, and (ii) an Inventory report of the Canadian Borrowing
Base Obligors;”

(g) Section 8.16 (Guarantee Obligations) of the Credit Agreement is hereby
amended and restated in its entirety as follows:

“8.16 Guarantee Obligations. Guarantee or otherwise in any way become
responsible for the obligations of any other Person, except for (i) for any
guarantees in favor of the US Agent or the Canadian Agent, (ii) the guaranties
up to US$5,000,000 from Parent and Manitex, Inc. with respect to the obligations
of Manitex Liftking, ULC under the specialized equipment loan facility provided
by Comerica Bank, (iii) the guaranties from Parent in support of the Debt of CVS
Ferrari S.R.L. to foreign banks, including but not limited to such guaranties
existing on June 30, 2013 and set forth on Schedule 8.16(iii) attached hereto,
provided that such guarantee obligation shall not to exceed the lesser of
US$9,000,000 or the amount of such foreign Debt, of CVS Ferrari

 

- 5 -



--------------------------------------------------------------------------------

S.R.L., (iv) the guaranty from Parent in support of the Debt of CVS Ferrari
S.R.L. to HSBC Bank plc UK provided that such guarantee obligation shall not to
exceed the lesser of US$3,000,000 or the amount of such foreign Debt, and
(v) the performance guaranty provided by Manitex International, Inc. in support
of Manitex Liftking, ULC’s military contract.”

3. Consent. Agents and the Majority Lenders hereby confirm, notwithstanding
Section 8.3 (Acquisitions) or Section 8.7 (Limitation on Investments) of the
Credit Agreement, the Majority Lenders consent to the PM Group Acquisition. This
consent is not a waiver of or consent to any other event, condition,
transaction, act or omission whether related or unrelated to the PM Group
Acquisition which would otherwise be a violation of the terms and conditions of
the Credit Agreement.

4. Amendment Fee. The Agent shall have received for the ratable benefit of each
Lender that has provided its consent to this Amendment on or before June 20,
2014 by 4:00 pm (Eastern), a non-refundable amendment fee equal to 0.075% of the
sum of each such Lender’s US Revolving Credit Commitment Amount and Canadian
Revolving Credit Commitment Amount, such amendment fee being fully earned and
payable to such consenting Lenders upon the effectiveness of this Amendment.

5. Representations and Warranties. The Borrowers represent, warrant, and agree
that:

a. Except as expressly modified in this Amendment, the representations,
warranties, and covenants set forth in the Credit Agreement and in each related
document, agreement, and instrument remain true and correct, continue to be
satisfied in all respects, and are legal, valid and binding obligations with the
same force and effect as if entirely restated in this Amendment, other than
those representations and warranties that expressly relate solely to a specific
earlier date, which shall remain correct as of such earlier date.

b. When executed, the Agreement, as amended by this Amendment will continue to
constitute a duly authorized, legal, valid, and binding obligation of the
Borrowers enforceable in accordance with its terms. The Credit Agreement, as
amended, along with each related document, agreement and instrument, is ratified
and confirmed and shall remain in full force and effect and the Credit Parties
further represent and warrant that they have taken all actions necessary to
authorize the execution and performance of such documents.

c. There is no Default or Event of Default existing under the Credit Agreement,
or any related document, agreement, or instrument, and no event has occurred or
condition exists that is or, with the giving of notice or lapse of time or both,
would be such a default.

d. As applicable to each such Credit Party, the articles of incorporation,
articles of formation, articles of amalgamation, bylaws, operating agreements
and resolutions and incumbency certificates of the Borrowers and the Guarantors
delivered to US Agent and Canadian Agent in connection with the Credit Agreement
on or about August 19, 2013, have not been repealed, amended or modified since
the date of delivery thereof and that same remain in full force and effect.

6. Successors and Assigns. This Amendment shall inure to the benefit of and be
binding upon the parties and their respective successors and assigns.

7. Governing Law. The parties agree that the terms and provisions of this
Amendment shall be governed by and construed in accordance with the laws of the
State of Michigan without regard to principles of conflicts of law.

 

- 6 -



--------------------------------------------------------------------------------

8. No Defenses. The Credit Parties acknowledge, confirm, and warrant to US
Agent, Canadian Agent and the Lenders that as of the date hereof the Credit
Parties have absolutely no defenses, claims, rights of set-off, or counterclaims
against US Agent, Canadian Agent and the Lenders under, arising out of, or in
connection with, this Amendment, the Credit Agreement, the Loan Documents and/or
the individual advances under the Obligations, or against any of the
indebtedness evidenced or secured thereby.

9. Ratification. Except for the modifications under this Amendment, the parties
ratify and confirm the Credit Agreement and the Loan Documents and agree that
they remain in full force and effect.

10. Further Modification; No Reliance. This Amendment may be altered or modified
only by written instrument duly executed by the Credit Parties and the Lenders.
In executing this Amendment, the Credit Parties are not relying on any promise
or commitment of US Agent, Canadian Agent and/or the Lenders that is not in
writing signed by the applicable Agent and/or the Lenders.

11. Acknowledgment and Consent of Guarantors. Each of the US Credit Parties has
guaranteed the payment and performance of the Obligations by Borrowers pursuant
to Guaranty dated August 19, 2013 (the “Guaranty”). Each of the Guarantors, by
singing below, acknowledges and consents to the execution, delivery and
performance of this Amendment, and agrees that the Guaranty remains in full
force and effect. Each of the Guarantors further represents that it is in
compliance with all of the terms and conditions of its Guaranty.

12. Expenses. Borrowers shall promptly pay all out-of-pocket fees, costs,
charges, expenses, and disbursements of US Agent, Canadian Agent and the Lenders
incurred in connection with the preparation, execution, and delivery of this
Amendment, and the other documents contemplated by this Amendment.

13. Effectiveness and Counterparts. This Amendment may be executed in as many
counterparts as US Agent, Canadian Agent, the Lenders and the Borrowers deem
convenient, and shall become effective upon delivery to US Agent and Canadian
Agent of: (i) all executed counterparts hereof from the Lenders and from
Borrowers and each of the Guarantors; (ii) the documents listed on the Closing
Checklist attached hereto as Exhibit A; and (iii) any other documents or items
which US Agent or Canadian Agent may require to carry out the terms hereof.

 

- 7 -



--------------------------------------------------------------------------------

This Amendment No. 4 to Credit Agreement is executed and delivered on the Fourth
Amendment Effective Date.

 

COMERICA BANK, as US Agent By:   /s/ James Q. Goudie, III   James Q. Goudie, III
Its:   Vice President COMERICA BANK, as US Lender, as US Issuing Lender, and as
US Swing Line Lender By:   /s/ James Q. Goudie, III   James Q. Goudie, III Its:
  Vice President COMERICA BANK, as Canadian Agent By:   /s/ Prashant Prakash  
Prashant Prakash Its:   Portfolio Risk Manager COMERICA BANK, as Canadian
Lender, as Canadian Issuing Lender, and as Canadian Swing Line Lender By:   /s/
Prashant Prakash   Prashant Prakash Its:   Portfolio Risk Manager

 

- 8 -



--------------------------------------------------------------------------------

[Signature Page – US Lender]

 

FIFTH THIRD BANK, as US Lender By:   /s/ Matthew Berman   Print Name Its:  
Assistant Vice President   Title

 

- 9 -



--------------------------------------------------------------------------------

[Signature Page – US Lender]

 

HSBC Bank USA, N.A., as US Lender By:   /s/ Daniel K. Sabol   Print Name Its:  
Vice President   Title

 

- 10 -



--------------------------------------------------------------------------------

[Signature Page US Borrowers]

 

MANITEX INTERNATIONAL, INC. By:   /s/ Andrew M. Rooke   Andrew M. Rooke Its:  
President MANITEX, INC. By:   /s/ Andrew M. Rooke   Andrew M. Rooke Its:  
President MANITEX SABRE, INC. By:   /s/ Andrew M. Rooke   Andrew M. Rooke Its:  
Vice President BADGER EQUIPMENT COMPANY By:   /s/ Andrew M. Rooke   Andrew M.
Rooke Its:   Vice President MANITEX LOAD KING, INC. By:   /s/ Andrew M. Rooke  
Andrew M. Rooke Its:   Vice President

 

- 11 -



--------------------------------------------------------------------------------

[Signature Page Canadian Borrower]

 

MANITEX LIFTKING, ULC By:   /s/ Andrew M. Rooke   Andrew M. Rooke Its:   Vice
President

 

- 12 -



--------------------------------------------------------------------------------

[Signature Page US Guarantors]

 

GUARANTORS:   MANITEX INTERNATIONAL, INC.     MANITEX, INC. By:   /s/ Andrew M.
Rooke     By:   /s/ Andrew M. Rooke   Andrew M. Rooke       Andrew M. Rooke Its:
  President     Its:   President MANITEX SABRE, INC.     BADGER EQUIPMENT
COMPANY By:   /s/ Andrew M. Rooke     By:   /s/ Andrew M. Rooke   Andrew M.
Rooke       Andrew M. Rooke Its:   Vice President     Its:   Vice President
MANITEX LOAD KING, INC.     LIFTKING, INC. By:   /s/ Andrew M. Rooke     By:  
/s/ Andrew M. Rooke   Andrew M. Rooke       Andrew M. Rooke Its:   Vice
President     Its:   President MANITEX, LLC       By:   /s/ Andrew M. Rooke    
    Andrew M. Rooke       Its:   Vice President      

 

- 13 -



--------------------------------------------------------------------------------

EXHIBIT “A”

CLOSING CHECKLIST

 

US Borrowers:   

Manitex International, Inc., a Michigan corporation

Manitex, Inc. a Texas corporation

Manitex Sabre, Inc., a Michigan corporation

Badger Equipment Company, a Minnesota corporation

Manitex Load King, Inc., a Michigan corporation

Canadian Borrower:    Manitex Liftking, ULC, an Alberta corporation Agent:   

Comerica Bank, as US Agent for all Lenders

Comerica Bank, as Canadian Agent for all Canadian Lenders

Lenders:   

Comerica Bank, as US Lender and Canadian Lender

HSBC Bank, N.A., as US Lender

Fifth Third Bank, as US Lender

Guarantors:   

Liftking, Inc. (with respect to debt of US Borrowers and Canadian Borrower)

Manitex, LLC (with respect to debt of Canadian Borrower)

All US Borrowers (with respect to debt of Canadian Borrower)

Transaction:    Amendment No. 4 to Credit Agreement

LOAN DOCUMENTS

 

  1. Amendment No. 4 to Credit Agreement

 

  2. Closing Certificate

 

  3. Effectiveness Letter

 

- 14 -